AFFIRMED and Opinion Filed April 25, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00246-CV

                           JOHN SAKYI, Appellant
                                   V.
                        ABENA FOSUA SAKYI, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-05853

                        MEMORANDUM OPINION
                   Before Justices Reichek, Nowell, and Carlyle
                            Opinion by Justice Carlyle
      John Sakyi appeals the trial court’s order granting Abena Fosua Sakyi’s

motion to dismiss under the Texas Citizens Participation Act (TCPA), TEX. CIV.

PRAC. & REM. CODE §§ 27.001–.011. We affirm in this memorandum opinion.

      John and Abena married in 2011. Abena filed for divorce in 2019, alleging

that John was abusive during the marriage. Both John and Abena are involved in

Christian ministry, and John alleges that Abena lied to members of his congregation

about the abuse in an effort to recruit them to join a competing virtual church. While

the divorce was pending in April 2020, John brought this case against Abena, who
was then living in Illinois, asserting various claims based on her alleged false

statements and recruitment efforts aimed at his congregation.

      In June 2020, Abena filed a pro se document styled “Defendant’s Special

Appearance Challenging Personal Jurisdiction and Without Waiving Defendant’s

Plea to the Court’s Jurisdiction, Defendant’s General Denial.” After obtaining

counsel in December 2020, Abena filed a motion to dismiss John’s claims under the

TCPA, along with a motion seeking leave to file the motion to dismiss after the

TCPA’s sixty-day deadline had expired. See. id. § 27.003(b).

      In her motion for leave, Abena argued that the TCPA gave the trial court the

authority to extend the deadline for good cause. See id. She explained that she was

representing herself pro se until December 2020, she was unaware of the TCPA’s

mechanism for dismissing meritless lawsuits, there had been almost no activity in

the case since its inception, and extending the deadline would serve both judicial

economy and the TCPA’s statutory purpose of weeding out frivolous claims

infringing on protected expression.

      John did not file a response to the motion for leave, although he asserts on

appeal that the trial court granted the motion without setting it for a hearing and

thereby establishing a deadline for his response. In any event, the trial court set

Abena’s motion to dismiss for hearing on March 29, 2021, and John filed his written

response to that motion a week before the hearing. In his response, John argued that


                                        –2–
the motion to dismiss should be denied as untimely, notwithstanding the trial court’s

order granting Abena leave to file it after the deadline.

       At the hearing on the motion to dismiss, the trial court explained its reasoning

for granting Abena leave: “[U]nder the Texas Supreme Court’s Emergency Orders I

have the authority to extend whatever deadlines, and perhaps I should have made

that clear when I signed your Motion for Leave. They did make some timeliness

arguments, but I have whatever authority to extend deadlines that I see fit in the

interest of justice.” After further argument, the trial court granted Abena’s TCPA

motion, among other things.

       On appeal, John argues that the trial court arbitrarily exceeded its authority

under the supreme court’s emergency orders1 to grant Abena the extension because

there was no nexus between the pandemic and the need for an extension. But John

did not raise that issue in the trial court. When the trial court explained that it was

extending the deadline under the supreme court’s emergency orders, John’s only

objection was that Abena did not seek an extension before the deadline expired. In

fact, John’s counsel specifically confirmed to the trial court that that was his only

argument against granting the extension.




   1
      The Thirty-Third Emergency Order Regarding the COVID-19 State of Disaster, 629 S.W.3d 179
(Tex. 2021), was in force when the trial court granted Abena’s motion for leave on February 5, 2021. The
Thirty-Sixth Emergency Order Regarding the COVID-19 State of Disaster, 629 S.W.3d 897 (Tex. 2021),
was in force when the trial court issued its order granting the motion to dismiss on March 30.
                                                 –3–
      Because John’s sole issue on appeal does not match his objection in the trial

court, he has not preserved the issue for our review. See TEX. R. APP. P. 33.1(a);

McPherson v. Lopez, No. 05-18-01504-CV, 2021 WL 1136760, at *4 (Tex. App.—

Dallas March 25, 2021, no pet.) (mem. op.) (“Complaints and arguments on appeal

must correspond with the complaint made at the trial court level.”). We affirm the

trial court’s judgment.




                                          /Cory L. Carlyle/
210246f.p05                               CORY L. CARLYLE
                                          JUSTICE




                                       –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JOHN SAKYI, Appellant                          On Appeal from the 101st Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00246-CV           V.                Trial Court Cause No. DC-20-05853.
                                               Opinion delivered by Justice Carlyle.
ABENA FOSUA SAKYI, Appellee                    Justices Reichek and Nowell
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee ABENA FOSUA SAKYI recover her costs of
this appeal from appellant JOHN SAKYI.


Judgment entered this 25th day of April, 2022.




                                         –5–